Citation Nr: 0300361	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  96-29 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to a rating higher than 30 percent for the 
service-connected major depression.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran had active service from January 1970 to April 
1974.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 decision of the RO.  

The veteran testified at a hearing at the RO before a 
Hearing Officer in October 1996.  
 
The Board remanded the case to the RO for additional 
development of the record in December 1997 and in March 
2001.  

In the March 2001 informal hearing presentation before the 
Board, the veteran's representative also contended that 
the veteran was unable to secure gainful employment as a 
result of his service-connected disability, again raising 
the issue of a total compensation rating based on 
individual unemployability (TDIU).  As this matter has not 
been fully developed for appellate review, it is referred 
to the RO for such further development as may be 
necessary.  



FINDINGS OF FACT

1.  The service-connected major depression is shown to be 
manifested by a high level of anxiety, depressed mood, 
significantly reduced interests, fatigue, insomnia and 
difficulty in establishing and maintaining effective work 
and social relationships that so reduce reliability, 
flexibility, and efficiency levels as to produce a 
disability picture that more nearly approximates that of 
considerable social and industrial impairment.  

2.  The service-connected major depression is not shown to 
be productive of symptoms, such as obsessional rituals, 
illogical or irrelevant speech, or near-continuous panic 
or depression that cause severe occupational and social 
impairment.  



CONCLUSION OF LAW

The criteria for the assignment of a rating of 50 percent, 
but not higher for the service-connected major depression 
are met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.7, 4.132 including Diagnostic 
Code 9403 (effective prior to Nov. 7, 1996), 4.130 
including Diagnostic Code 9434 (effective on Nov. 7, 
1996).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law redefines the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded 
claim and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The implementing regulations are meant 
to define terms used in the Act, and provide guidance for 
carrying out the requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made 
after August 21, 2001, are not meant to bestow any new 
rights.  66 Fed. Reg. 45,629 (Aug. 29, 2001).  

Thus, the veteran is not prejudiced by the Board's initial 
application of the regulations to his claim.  

In this case the veteran's application appears to be 
complete.  He has been informed of the information 
necessary to substantiate his claim via the Statement of 
the Case, the Supplemental Statements of the Case, and the 
Board's earlier remands.  There does not appear to be any 
relevant evidence that has not been associated with the 
claims folder.  

The veteran has been informed of the VA's duty to assist 
claimants for VA benefits, and has been notified of what 
he should do and what VA would do to obtain additional 
evidence.  

The record contains sufficient information to decide the 
claim.  This includes VA examinations performed to 
evaluate the severity of the service-connected disability.  

With respect to the previous remand order, see Stegall v. 
West, 11 Vet. App. 268 (1998), the RO obtained a letter, 
dated in August 2001, from the Social Security 
Administration (SSA), stating that it had no folder 
pertaining to the veteran because he did not have enough 
quarters for Title II benefits.

The record also reflects that the veteran was denied 
Social Security disability benefits in 1980.  The Board 
notes that an April 1998 letter from SSA indicates that 
disability claims prior to 1992 that had no processing 
action were destroyed.  

While it appears that the veteran has received 
"Supplemental Security Income" (SSI) from a local Social 
Security office, it is the opinion of the Board that 
medical evidence, if any, associated with that file would 
be out-of-date and of minimum probative value to the 
veteran's current claim for an increased rating for his 
service-connected disability.  

The record also indicates that the veteran failed to 
report for a re-examination scheduled in 2002.  Nor is 
there notification in the claims folder that the veteran 
had been informed of his scheduled appointment.  

A VA psychiatric examination requested in the December 
1997 Board remand was conducted in December 1999, and an 
addendum was placed in the record in February 2000.  

The Board notes that the VA examiner reviewed the claims 
folder and responded directly to the questions posed in 
the Board remand.  The Board finds this examination report 
and addendum highly probative for evaluation of the 
service-connected disability.  

The veteran has not referenced any unobtained or 
obtainable evidence that might aid his claim.  

The Board finds that the veteran has been given ample 
opportunity to provide evidence and argument in support of 
his claim, and determines that the directives of the VCAA 
have been complied with regarding VA's duties to notify 
and to assist him.  

Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002). 


II.  Evaluation of the Service-Connected Anxiety Neurosis

A.  Factual Background

A careful review of service medical records shows that the 
veteran was treated for an acute anxiety reaction in March 
1974, and was discharged from service.  

In a January 1980 rating decision, the RO granted service 
connection for anxiety neurosis, mild, and assigned a 10 
percent rating under Diagnostic Code 9400, effective in 
July 1979.  

In a January 1981 decision, the Board denied an increased 
evaluation for the service-connected anxiety neurosis.  

The VA treatment records show that the veteran was 
hospitalized from August to September 1992 with complaints 
that his nerves were bothering him.  Upon examination, the 
veteran's mood was depressed, consistent with his affect.  
He described occasionally hearing mumbling voices.  The 
diagnosis on Axis I was that of dysthymia, rule-out major 
depressive episode.  

In a December 1992 rating decision, the RO assigned a 
temporary total rating for the now service-connected major 
depression, previously shown as anxiety neurosis, based 
upon the need for hospitalization in excess of 21 days, 
effective in August 1992, and assigned a rating of 10 
percent, effective beginning in October 1992.  

The records show that the veteran was again hospitalized 
for a few days from January to February 1994.  Upon 
examination, his memory was grossly intact, except for his 
blacking out periods; his mood was extremely anxious, 
tremulous and depressed.  He clenched his hands and 
cracked his knuckles, but he was not threatening or 
menacing.  The veteran denied suicidal or homicidal 
intent.  His concentration was fair, and so was his 
insight; his judgment was poor.  

The diagnosis was that of post-traumatic stress disorder 
(PTSD) with dissociative symptoms.  The records in the 
claims folder suggest that most of the PTSD was the result 
of a very abusive and neglectful childhood, trauma on a 
ship at Vietnam, and subsequent rapes while incarcerated 
in prison.  The record also reflects that the veteran was 
employable.  

The VA outpatient records dated in February 1994 describe 
the veteran as being "very anxious."  

In an October 1994 rating decision, the RO denied service 
connection for PTSD, and advised the veteran that each 
psychiatric condition would not be rated separately.  

In a December 1994 rating decision, the RO assigned an 
increased evaluation for the service-connected major 
depression from 10 percent to 30 percent, effective in 
February 1994.  

In a February 1995 rating decision, the RO determined the 
veteran to be incompetent for the purpose of payment of VA 
benefits due to chronic PTSD.  

The veteran was again hospitalized in July 1995.  The 
diagnoses on Axis I were those of bipolar type II 
depression and PTSD.  

The veteran underwent a VA examination in March 1996.  It 
was the opinion of the examiner that a diagnosis of 
schizoaffective schizophrenia, residual type, should be 
considered, as confounded with some elements of PTSD.  The 
examiner also noted that the years of alcohol and drug use 
by the veteran might have led to actual organic damage.  
The veteran was considered to be unemployable.

The testimony of the veteran at a hearing in October 1996 
was to the effect that he had severe depression and 
nervous disorders and that his symptoms had progressively 
worsened over the last 20 years.  The veteran's 
representative contended that the veteran's current 
psychiatric symptoms were related to his service-connected 
disability, and that the veteran should be considered 
totally disabled.  

The records dated in December 1996 show a diagnosis on 
Axis I of schizoaffective disorder, rule-out bipolar 
disorder.  

The veteran underwent a VA examination in January 1997.  
He reported that his major job in the Navy was launching 
aircraft.  The veteran also reported having frequent 
nightmares of seeing some of his former servicemembers 
sucked up into the engines of jets.  He reported working 
post-service as a construction inspector, but that he 
could not deal with the stress and that this led to the 
end of his work.  

Upon examination, the veteran was quite anxious although 
he did not demonstrate any particular insight as to what 
made him feel anxious at this time.  There was neither 
evidence of any formal thought disorder nor evidence of 
any cognitive deficits.  The veteran made note that he 
certainly has had self-destructive thoughts in the past, 
but that this was not particularly a difficulty at this 
time.  

The veteran also complained of feeling withdrawn, having 
frequent crying spells and mood swings, as well as 
nightmares.  

The diagnoses were those of manic depressive illness, PTSD 
and personality disorder.  

In a March 1997 rating decision, the RO denied the 
veteran's claim for a total rating based on individual 
unemployability (TDIU) due to service-connected 
disability.  

A report of VA field examination dated in May 1999 
reflects that the veteran was diagnosed with a nervous 
disorder, chronic PTSD and bipolar disorder and that his 
current mental condition made employment out of the 
question. 

The veteran underwent a VA examination in December 1999.  
He reported feeling nervous most of the time and had 
depressed moods daily with crying spells, low energy, 
feelings of hopelessness, and limited interests.  

The veteran mainly spent his time watching television and 
listening to music.  He denied suicidal ideations.  He 
complained of difficulty with sleep, waking every few 
hours.  He denied irritability, as well as hallucinations 
and delusions.  

The veteran was generally suspicious and distrustful of 
others.  He reported that he did not have any close 
friends and was not very comfortable around others.  His 
sister and father visited him at times.  

Upon examination, the veteran was alert and oriented; 
behavior was appropriate and cooperative.  His mood was 
anxious and depressed.  The veteran appeared to be tense 
and restless and showed limited smiling.  His eye contact 
was fair; his speech was clear, relevant and logical.  His 
affect was appropriate but restricted in range.  
Psychomotor activity was within normal limits.  

The veteran did not appear to be hallucinating during the 
interview.  Thinking was free of any loosening of 
associations or flight of ideas; thought content was 
paranoid, but was not delusional.  Insight was fair; 
memory was intact, and concentration was adequate.  Fund 
of general information, abstract thinking, and judgment 
were intact.  

The diagnoses were those of major depressive disorder and 
schizoaffective disorder.  

In a February 2000 addendum, the VA examiner noted that 
the symptoms attributable to the veteran's service-
connected major depression were those of a daily depressed 
mood, significantly reduced interests, fatigue, and 
insomnia.  It was the opinion of the examiner that these 
findings were indicative of definite social and industrial 
impairment, as well as occasional decrease in work 
efficiency and intermittent periods of inability to 
perform occupational tasks.  

The veteran appeared to be competent for VA purposes.  The 
diagnoses on Axis I were those of major depressive 
disorder and schizoaffective disorder, by history.  A GAF 
(Global Assessment of Functioning) score of 55 was 
assigned, indicative of moderate difficulty in social and 
occupational functioning.  American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 32 (4th ed.) (1994) (DSM-IV).  



B.  Legal Analysis

In general, disability evaluations are assigned by 
applying a schedule of ratings (rating schedule) which 
represent, as far as can practicably be determined, the 
average impairment of earning capacity.  38 U.S.C.A. § 
1155.  

Although the regulations require that, in evaluating a 
given disability, that disability be viewed in relation to 
its whole recorded history, 38 C.F.R. § 4.41, where 
entitlement to compensation has already been established, 
and an increase in the disability rating is at issue, it 
is the present level of disability which is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  

The evidence indicates that the veteran's psychiatric 
problems have been classified primarily as anxiety 
neurosis and major depression.  The Board will evaluate 
the psychiatric symptoms as a phobic disorder under 
Diagnostic Code 9405 and consider all of the psychiatric 
symptoms as a manifestation of this disorder.

A 30 percent evaluation is warranted when there is 
definite impairment in the ability to establish or 
maintain effective and wholesome relationships with 
people and psychoneurotic symptoms resulting in such 
reductions in initiative, flexibility, efficiency, 
and reliability levels as to produce definite 
industrial impairment.

A 50 percent rating requires that the ability to 
establish or maintain effective or favorable 
relationships with people be considerably impaired 
and that reliability, flexibility, and efficiency 
levels be so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial 
impairment.

A 70 percent evaluation is warranted where the 
ability to establish or maintain effective or 
favorable relationships with people is severely 
impaired and the psychoneurotic symptoms are of such 
severity and persistence that there is severe 
impairment in the ability to obtain and retain 
employment.

A 100 percent evaluation requires that attitudes of 
all contacts except the most intimate be so adversely 
affected as to result in virtual isolation in the 
community and there be totally incapacitating 
psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, 
panic, and explosions of aggressive energy) 
associated with almost all daily activities resulting 
in a profound retreat from mature behavior.  The 
veteran must be demonstrably unable to obtain or 
retain employment.

38 C.F.R. § 4.132, Diagnostic Code 9405, effective prior 
to Nov. 7, 1996.  

The regulations for evaluation of mental disorders were 
revised, effective on November 7, 1996.  61 Fed. Reg. 
52695- 52702 (Oct. 8, 1996).  When regulations are changed 
during the course of the veteran's appeal, the criteria 
that are to the advantage of the veteran should be 
applied.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
the Court) stated that the term "definite" in 38 C.F.R. 
§ 4.132 was "qualitative" in character, whereas the other 
psychiatric rating terms were "quantitative" in character, 
and invited the Board to "construe" the term "definite" in 
a manner that would quantify the degree of impairment for 
purposes of meeting the statutory requirement that the 
Board articulate "reasons or bases" for its decision.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  

In a precedent opinion, dated November 9, 1993, the 
General Counsel of the VA concluded that "definite" is to 
be construed as "distinct, unambiguous, and moderately 
large in degree."  It represents a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large." VAOPGCPREC 9-93 (Nov. 9, 1993).  
The Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c) (West 1991).  

Under the revised general rating formula for the 
evaluation of mental disorders, 38 C.F.R. § 4.130, 
Diagnostic Code 9434, effective November 7, 1996, a major 
depressive disorder is rated as follows:

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or 
own name.-100 percent

Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-
like setting); inability to establish and maintain 
effective relationships.-70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships.-50 percent

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).-30 
percent

In this case, the evidence shows that the veteran does not 
receive individual therapy on a regular basis.  

A report of the 1999 VA examination reflects few abnormal 
clinical findings and not more than moderate 
symptomatology attributed to the service-connected major 
depression.  The veteran did testify to the effect that 
his major depression was more debilitating than reflected 
in the currently assigned evaluation.  

In this case, recent reports of the veteran's VA 
psychiatric evaluations show that his service-connected 
psychiatric disorder was manifested by a high level of 
anxiety, depressed mood daily, significantly reduced 
interests, fatigue, insomnia and some difficulty in 
establishing and maintaining effective work and social 
relationships.  

Although the 1999 VA examination did not include a GAF 
score, the overall medical evidence reflected moderate 
symptomatology due to the veteran's service-connected 
anxiety neurosis.  

The 2000 addendum did assign a GAF of 55, indicative of no 
more than moderate impairment.  

In the opinion of the Board, a 50 percent rating for the 
service-connected psychiatric disorder under either the 
old or new rating criteria more nearly approximates the 
veteran's disability picture.  

The evidence of record does not demonstrate symptoms of 
obsessional rituals, illogical or irrelevant speech, 
nearly continuous panic or depression, or other 
manifestations associated with the service-connected 
anxiety disorder to support the assignment of a rating in 
excess of 50 percent under the appropriate Diagnostic 
Codes.  

Under the pre-November 1996 criteria, a 50 percent rating 
represents considerable impairment, but less than a severe 
degree of impairment.

The Board notes that, although the veteran's Social 
Security records are unavailable, the medical evidence of 
record does not show eligibility on the basis of the 
veteran's service-connected disability alone, nor does it 
show symptoms of the major depression producing more than 
considerable social and industrial impairment. 

Accordingly, the Board finds that the veteran's present 
disability picture supports the criteria for the 
assignment of a 50 percent rating as described 
hereinabove. 



ORDER

An increased rating of 50 percent for the service-
connected major depression is granted, subject to the 
regulations applicable to the payment of VA monetary 
awards.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

